John B. Robbins, Chief Judge. This is an appeal from an order denying a motion to dismiss, and an order denying reconsideration of that order. We disagree with the appellant’s argument that its motions should have been granted, but must dismiss this appeal for lack of an appealable order. Appellees Donald Swink and Glenna Swink filed a complaint on March 10, 1997, against St. Bernard’s Hospital in Jonesboro, Arkansas, alleging that Donald Swink was injured on October 25, 1994, while a patient in St. Bernard’s when an electrical hospital bed malfunctioned and caused Mr. Swink to fall to the floor. St. Bernard’s moved to dismiss the complaint because it was barred by the two-year medical malpractice statute of limitation. The trial court agreed and on June 9, 1997, entered an order granting the hospital’s motion and dismissing the Swinks’ complaint. As he ended the hearing on the motion, the trial judge stated, “I’m going to grant the motion . . . but certainly you ought to pursue the manufacturer of the bed.” On October 21, 1997, the Swinks filed a pleading captioned “Amended Complaint” asserting a products-liability action against appellant Hill-Rom Company, Inc., which allegedly sold the hospital bed to St. Bernard’s. Hill-Rom moved to dismiss the amended complaint on several bases, including lack of jurisdiction because of the June 9, 1997, order of dismissal. The motion was denied, and Hill-Rom moved for reconsideration, arguing that a denial of its motion to dismiss was tantamount to a modification of the court’s June 9, 1997, order, and that the court had lost jurisdiction to modify that order because more than ninety days had expired. This motion was also denied, and Hill-Rom has appealed. Hill-Rom states two points on appeal. First, it argues that the trial court erred in modifying an order of dismissal that had been entered for more than ninety days. Secondly, that the trial court erred in permitting the plaintiff to amend a complaint that had been dismissed for more than ninety days.  We agree that the trial court was without jurisdiction to modify its June 9, 1997, order more than ninety days after it was entered, and further agree that an attempt to do so would have been error. See Ark. R. Civ. P. 60; Ross v. Southern Farm Bureau Casualty Ins. Co., 333 Ark. 227, 968 S.W.2d 622 (1998); State Office of Child Support Enforcement v. Offutt, 61 Ark. App. 207, 966 S.W.2d 275 (1998). The fallacy in Hill-Rom’s logic, however, is that the trial court did not modify its June 9, 1997, order of dismissal, directly or by implication, more than ninety days after it was entered or at any other time. Hill-Rom characterizes the trial court’s refusal to dismiss the Swinks’ pleading captioned “Amended Complaint” filed October 21, 1997, as an implicit modification of the June 9, 1997, order that had dismissed Swinks’ action against St. Bernard’s. But the “Amended Complaint” did not contain allegations of a cause of action by the Swinks against St. Bernard’s, as the dismissed complaint did. The “Amended Complaint” set forth an altogether new cause of action by the Swinks against Hill-Rom.  Arkansas Rule of Civil Procedure 8(f) provides that “All pleadings should be liberally construed so as to do substantial justice.” The only construction that can reasonably be given to the Swinks’ “Amended Complaint” pleading is to construe it as an original complaint, because it pled a cause of action that had not been pled before, i.e., a products-liability claim by the Swinks against Hill-Rom. Because the pleading was captioned “Amended Complaint” and bore the same case number as did the complaint against St. Bernard’s, Craighead County may not have received an appropriate filing fee; however, such filing did not prejudice any rights of Hill-Rom.  As to Hill-Rom’s second point on appeal that the trial court erred in permitting the Swinks to amend a complaint that had been dismissed for more than ninety days, suffice it to say that, as discussed above, the Swinks’ complaint against Hill-Rom was actually not an amendment to the complaint against St. Bernard’s that had been dismissed earlier.  Because we have concluded that the trial court did not modify, directly or indirectly, its June 9, 1997, order more than ninety days after it was entered, we are without jurisdiction in this matter. Arkansas Rule of Appellate Procedure — Civil 2(a) permits appeals only from final judgments. Inasmuch as an order must be final for us to have jurisdiction, we should consider this issue even though the parties do not raise it. French v. Brooks Ctr., Inc., 57 Ark. App. 30, 940 S.W.2d 507 (1997). An exception to this general rule occurs when a trial court enters an order vacating or modifying a judgment that was granted more than ninety days earlier. In that situation, the order vacating or modifying such judgment may be appealed. Cigna Ins. Co. v. Brisson, 294 Ark. 504, 746 S.W.2d 558 (1998) (supplemental opinion on rehearing); and see Lamb v. JFM, Inc., 311 Ark. 89, 842 S.W.2d 10 (1992). However, we have concluded that the orders appealed in the case at bar did not vacate or modify the trial court’s June 9, 1997, order of dismissal. Consequently, these orders are neither final orders within the meaning of Arkansas Rule of Appellate Procedure— Civil 2(a), nor do they fall within the Brisson exception. Therefore, we dismiss this appeal and remand to the trial court for further proceedings. Dismissed. Hart, Griffen, and Meads, JJ., agree. Neal and Crabtree, JJ., dissent.